Citation Nr: 1618028	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-33 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for major depression with anxiety disorder and mood disorder prior to October 16, 2015.

2.  Entitlement to a rating in excess of 70 percent for major depression with anxiety disorder and mood disorder from October 16, 2015.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel








INTRODUCTION

The Veteran served on active duty from July 1997 to February 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah that continued the 30 percent rating for the Veteran's psychiatric disability.  The Veteran filed a notice of disagreement (NOD) in June 2013, and a statement of the case (SOC) was subsequently issued in September 2013.  The Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in November 2013.  Included in his substantive appeal is a statement to which the Veteran indicated that he believed his psychiatric disability warranted a 70 percent rating.

In June 2015, the Board remanded this claim to afford the Veteran an updated psychiatric evaluation.  The Veteran attended the VA examination in October 2015.  Accordingly, the Board finds that there has been substantial compliance with the June 2015 Board remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  That development having been completed, the claim is now ready for appellate review.

In an October 2015 rating decision, the RO granted an increased evaluation of 70 percent for PTSD, effective October 16, 2015.  Although the Veteran indicated in his November 2013 substantive appeal that his disability warranted a 70 percent rating, he has not indicated satisfaction with the 70 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).  As such, the issue remains on appeal.  The Board observes that the Veteran was also granted a total disability rating based on individual unemployability (TDIU), effective October 16, 2015.

In the June 2015 remand, the Board referred the issue of entitlement to service connection for human immunodeficiency virus, to include as due to a psychiatric disability.  In January 2016, the Veteran withdrew this claim.  See January 2016 VA Form 27-0820 (Report of General Information) as well as January 2016 notification letter.
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.


FINDINGS OF FACT

1.  Prior to October 16, 2015, the Veteran's psychiatric disability was not manifested by symptoms such as occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

2.  From October 16, 2015, the Veteran's psychiatric disability was not manifested by symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  Prior to October 16, 2015, the criteria for a rating higher than 30 percent for major depression with anxiety disorder and mood disorder have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1- 4.14, 4.130, Diagnostic Code 9413 (2015). 
2.  From October 16, 2015, the criteria for a rating higher than 70 percent for major depression with anxiety disorder and mood disorder have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1-4 .14, 4.130, Diagnostic Code 9413 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has met the duty to notify and assist the claimant in substantiating this claim for VA benefits, as provided by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and of what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2013).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 2012, prior to the initial RO decision that is the subject of this appeal.  Through the letter VA informed the Veteran that the evidence must support a worsening of his disability to substantiate the claim.  The letter also informed him of VA's duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control, but that it was his responsibility to obtain such evidence.  The letter also included notice with respect to the Dingess requirements, of the type of evidence necessary to establish a disability rating and an effective date.  

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The file, contains the Veteran's post-service reports of VA treatment and examinations.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was afforded VA examinations in February 2013 and October 2015; moreover an addendum opinion was obtained in June 2013.  The Board finds that the examinations are adequate because, as shown below, they were based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because they describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since the most recent evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).
Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and  injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, however, staged ratings are appropriate in claims for increase, when factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The Veteran contends that a rating in excess of 30 percent prior to October 16, 2015, and in excess of 70 percent from such date is warranted for his psychiatric disability.

Historically, a February 1999 rating decision granted the Veteran's claim for service connection for depression and assigned a 30 percent rating.  In July 2012, the Veteran submitted a claim for an increased rating for his psychiatric disability.  A June 2013 rating decision continued the 30 percent rating and the Veteran timely appealed the decision.  Subsequently, in an October 2015 rating decision the RO increased the rating for the Veteran's psychiatric disability to 70 percent, effective October 15, 2015 (the date of the most recent VA examination).  As such, staged ratings have been assigned, and the Board will address each period.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9413, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.  

A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  Id.  
A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

The next higher rating of 70 percent is warranted where there is evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Examples of symptoms include, but are not limited to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms including, but not limited to: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a). 

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  [However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. §  4.126(a).  [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to claims certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014))]. 

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

At the outset, the Board notes that, in addition to major depression, the medical evidence reflects a diagnosis of anxiety disorder and mood disorder.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication that it is possible to distinguish the symptoms from the Veteran's additional psychiatric disorder, the Board has considered all of his psychiatric symptoms in evaluating his psychiatric disability.

Considering the pertinent evidence of record in light of the above-cited provisions, the Board finds that ratings in excess of 30 percent prior to October 16, 2015 and in excess of 70 percent from that date are not warranted for the Veteran's depressive disorder.

A rating in excess of 30 percent for psychiatric disability, prior to October 16, 2015

As previously discussed, in July 2012, the Veteran submitted a claim for an increased rating for his psychiatric disability.

VA treatment records dated from April 2011 to March 2013 show intermittent treatment for depression symptoms and some anxiety.

During the February 2013 VA examination, the Veteran reported that he has family and friends, however he does not see them.  He indicated that he was isolated.  He stated that he was not currently employed because he was sick often.  The Veteran indicated that he is depressed often.  The Veteran reported that he sleeps about 6 hours a night, and that he is usually up about three nights a week because of pain which results in frequent walking.  Mental status evaluation revealed the Veteran was appropriately groomed and dressed.  He was cooperative with the assessment and there were no noted abnormal motor movements or mannerisms other than frequent burping which he attributed to anxiety.  Eye contact, facial expression, and posture were appropriate.  He was alert, and oriented to time, place, situation, and person it was however noted that he arrived for his appointment a day early.  His autobiographical memory for both recent and remote events appeared unimpaired.  Verbal communication was appropriate in volume, content, and flow, and was intelligible 100 percent of the time.  Responses were appropriate in length and level of detail.  There was no apparent disturbance in thought content, no indication of hallucinations, delusions, obsessions, dissociation, or intent to harm self or others. He reports no previous suicide attempts.  There was no apparent disturbance in thought processes; responses appeared to be relevant to the assessment process and displayed appropriate levels of logical connection.  The examiner noted that the Veteran's insight and judgment regarding the current situation was difficult to determine given validity concerns; it was noted he had withdrawn from treatment in recent months.  The Veteran's mood most of the time was reported to be depressed. His affect was frequently tearful throughout the interview but quickly shifting to humorous or irritable or mild agitation at times.  The examiner indicated that there was no reliable evidence to suggest that the Veteran's psychiatric disability rendered him unemployable.  Anxiety disorder and mood disorder was diagnosed and a GAF score of 55 was assigned.  The examiner noted that the Veteran's psychiatric disability produced occupational and social impairment efficiency and intermittent periods of tasks, due to symptoms such as depressed mood, anxiety, and chronic sleep impairment.

In a June 2013 medical opinion, the examiner essentially indicated that the Veteran still had a diagnosis of depression and it was not possible to delineate the depressive and anxiety symptoms without resorting to mere speculation.

VA mental health counseling notes dated from April 2014 to July 2015 show therapy sessions for depression and anxiety.  During a June 2014 visit, the Veteran was noted to be dressed appropriately and had good hygiene.  He was friendly and cooperative.  His mood was depressed and anxious, with normal but tearful affect.  His speech and thought content and processes were normal.  He denied current suicidal ideation.  During a July 2015 visit, the Veteran presented in appropriate attire and had good hygiene.  He reported that he was moving in with a friend.  He was friendly and cooperative.  His mood was depressed and anxious, with congruent affect.  His speech and thought content and processes appeared normal.  There was no evidence of perceptual disturbance.  He denied current suicidal ideation and was not considered an imminent risk of danger to himself or others.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's psychiatric disability is appropriately evaluated as 30 percent disabling, prior to October 16, 2015. 

The evidence shows that while the Veteran reported that he did not see his family and friends often, he was soon moving in with a friend.  Additionally, the Veteran did not experience any panic attacks, and while he did suffer from depression, there is no evidence that he suffered from symptoms such as flattened affected, difficulty understanding complex commands, or impairment of memory.  Although the Veteran experienced periods of irritability and anger, anxiety, and chronic sleep impairment, there was no evidence of circumstantial, circumlocutory speech or impaired abstract thinking and it was noted that his sleep impairment was related to physical pain as it would result in frequent walking during the night.  Moreover, the Board notes that the Veteran's GAF score reflected these moderate symptoms, with a lack of deviation below 55.  Therefore, the Board finds that the symptomatology does not more nearly approximate the criteria for a higher 50 percent rating, and thus does not meet any higher 70 percent criteria.  Accordingly, the 30 percent rating appropriately addresses the Veteran's psychiatric symptoms, prior to October 16, 2015.

The Board concludes that the medical findings are of greater probative value than the Veteran's allegations regarding the severity of his psychiatric disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation, prior to October 16, 2015. 

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the rating for depression is the most appropriate.

A rating in excess of 70 Percent for psychiatric disability, from October 16, 2015

The relevant evidence during this period is the October 2015 VA examination report.

During October 2015 VA examination, the Veteran reported that he was homeless.  He indicated that he was living with a friend and her family but was asked to leave because he was "very mean" to the family.  He indicated that he was told that he grabbed someone and hurt them but he said he did not remember it.  The Veteran stated that he has two friends who live in other states who check on him approximately every other week by phone.  The Veteran indicated that he has no hobbies and does not participate in any community or social activities because "I just can't be around people."  The Veteran reported that he was currently unemployed.  The Veteran reported that he gets anxious every day due to his gastrointestinal problems which in turn cause panic attacks because he does not know if he will defecate himself or vomit in public which in turn increases the anxiety.  The Veteran stated that due to his anxiety he does not have any friends, does not have a job, does not have family or loved ones.  He reported experiencing panic attacks with no specific trigger, approximately 1-2 times a week but "it used to be less."  The Veteran stated that he experiences physical pain and he cannot do anything after.  He reported difficulty sleeping and was unable to say how many hours per night of sleep he receives.  He indicated that he has about 3 bad nights per week when he cannot fall asleep because of his racing mind.  The Veteran added "sometimes I sleep 8 hours, sometimes I sleep for days."  He also stated that he has medication that helps him sleep.  

He reported being verbally abusive, slamming or breaking things but not being physically aggressive with others.  The Veteran stated that he is also depressed which reportedly influences his appetite, his self-esteem, and at times his hygiene.  The Veteran also reported memory problems.  He indicated "I can't remember what I did yesterday."  He stated that his memory became progressively worse since last year.  The Veteran stated that he thinks about killing himself "a few times a week" and "it's worse at night when I can't sleep."  He denied having a plan but has "techniques.  I study ways to kill oneself.  He denied any homicidal ideation.  Veteran stated that he participated in mental health treatment and it was helpful but then stopped going because he moved.  When the examiner asked if he planned to resume therapy the Veteran stated that he believed he reached the maximum benefit from therapy and he could not improve any more "so what's the point?"  The examiner noted that the Veteran had a gap in attending treatment between October 2014 and April 2015 and he stated that he did not need to come to therapy because he felt better.

Mental status examination revealed the Veteran was dressed appropriately for the weather and his hygiene was good.  He was oriented to person, place, time, and situation.  He was cooperative throughout the interview.  His eye contact was intermittent.  His speech was within normal limits for rate, tone, and volume.  He was visibly anxious, took deep breaths, and kept covering his face with the hood of his jacket.  There was no evidence of hallucinations.  His judgment appeared good. His mood was stated as "anxious" and affect was anxious. 

The examiner noted that the Veteran's depressive symptoms cause moderate occupational and social impairment with reduced reliability and productivity.  He noted that the symptoms manifested were depressed mood, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and neglect of personal appearance and hygiene.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the current 70 percent rating appropriately reflects the level of severity of the Veteran's psychiatric disability.  As noted above, the Veteran suffers from symptoms such as depression, suicidal thoughts, irritability, difficulty sleeping and impairment in occupational and social relationships.
A rating higher than 70 percent is not warranted.  There is no evidence that the Veteran experiences symptoms exhibiting total social and occupational impairment. For example, he did not have symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  In fact, during the VA examinations and multiple psychiatric consultations at the VA center, the Veteran consistently denied delusions and hallucinations, was appropriately groomed, and oriented to time and place.

The Board acknowledges that the Veteran reported that he has not worked since 2011.  However, while VA examiners have determined that the Veteran's psychiatric disability impacts his occupational functioning, the evidence consistently shows that the Veteran's disability has not been manifested by gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Indeed, the Veteran was consistently found to have no evidence of impairment of thought or communication due to his psychiatric disability.  His speech was also consistently logical and coherent. Additionally, while the Veteran has had suicidal ideation, he did not have any intent or plans.  The Veteran was consistently appropriately dressed.  The evidence also shows that the Veteran was always oriented in all spheres.

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board believes that based on the overall record, including the Veteran's lay statements, the effects of the Veteran's psychiatric symptoms were not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a 100 percent schedular rating.  

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.13, Diagnostic Code 9413.

The Board has considered whether any additional Diagnostic Codes would yield an increased rating; however, as the Veteran is diagnosed with depression, the most appropriate Diagnostic Code is 9413 for his symptoms.

Other considerations

While the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected psychiatric disability, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of his service-connected disability.  Furthermore, the Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  As such, while the Board accepts the Veteran's contentions with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of symptom severity, and details of clinical features of the service-connected psychiatric disability. 

The Board has considered whether any additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected psychiatric disability; however, the Board finds that his symptomatology is appropriately reflected in the currently assigned staged ratings.  Therefore, assigning additional staged ratings for such disability is not warranted.

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected psychiatric disability with the established criteria found in the rating schedule.  The Board finds that such is fully addressed by the rating criteria under which such disability is rated.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his depression, to include his history of anxiety, chronic sleep impairment, panic attacks, irritability, and suicidal ideation.  There are no additional symptoms of the Veteran's psychiatric disability to warrant an extra-schedular rating.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected psychiatric disability for both staged rating periods.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary. 

Finally, the Board notes, in Bradley v. Peake, 22 Vet. App. 280 (2008), the Court, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C.A. § 1114(s).  Here, the Veteran's TDIU is predicated on a single disability, namely his psychiatric disability; however, the Veteran's additional disabilities do not result in a combined rating of 60 percent or more.  Thus, entitlement to SMC under 38 U.S.C.A. § 1114(s) is not currently at issue.

In sum, the Board finds that the preponderance of the evidence is against the increased ratings.  As such, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 30 percent for major depression with anxiety disorder and mood disorder prior to October 16, 2015 is denied.

A rating in excess of 70 percent for major depression with anxiety disorder and mood disorder from October 16, 2015 is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


